EXHIBIT 10.1






EXECUTION COPY




AMENDED AND RESTATED AGREEMENT

     This Amended and Restated Agreement (this "Agreement") originally dated as
of January 29, 2010 and now dated as of February 3, 2010 is entered into by and
among Raser Technologies, Inc., a corporation organized under the laws of
Delaware (together with its successors, the "Company"), CapStone Investments, a
corporation organized under the laws of California ("CapStone"), and Fletcher
International, Ltd., a company domiciled in Bermuda (together with its
successors, "Fletcher").

     WHEREAS, Fletcher and the Company have a strategic relationship in which
Fletcher provides capital, advice and strategic opportunities to the Company;
and

     WHEREAS, the Company needs additional financing in order to further its
strategic and operational goals; and

     WHEREAS, each of Fletcher and the Company entered into an Agreement dated
as of January 29, 2009 (the "January 29 Agreement"); and

     WHEREAS, each of Fletcher and the Company now wish to amend and restate the
January 29 Agreement to include understandings which currently are not reflected
in the January 29 Agreement;

     NOW THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties, and fully intending to be legally
bound, the parties agree as follows:

     1. Purchase and Sale. In consideration of and upon the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth in this Agreement:

     (a) Subject to satisfaction or, if applicable, waiver of the relevant
conditions set forth in Sections 13 and 14 hereof, CapStone agrees to purchase
from the Company, and the Company agrees to sell to CapStone, in accordance with
Section 2 below, at the Closing (as defined below) Five Thousand (5,000) shares
of the Company's Series A-1 cumulative convertible preferred stock, par value
$0.01 per share (the "Preferred Stock"), having the terms and conditions set
forth in the Certificate of Rights and Preferences attached hereto as Annex A
(the "Certificate of Rights and Preferences").

     (b) Subject to satisfaction or, if applicable, waiver of the relevant
conditions set forth in Sections 13 and 14 hereof, Fletcher agrees to purchase
from

--------------------------------------------------------------------------------

CapStone, and CapStone agrees to sell to Fletcher, in accordance with Section 2
below, at the Closing Five Thousand (5,000) shares of Preferred Stock, having
the terms and conditions set forth in the Certificate of Rights and Preferences.

     (c) The closing of the purchase and sale described in Section 1(a) (the
"Closing") shall occur upon the satisfaction or, if applicable, waiver of the
relevant conditions set forth in Sections 13 and 14 hereof, or at such other
date and time as Fletcher and the Company shall mutually agree (such date, the
"Closing Date").

     (d) At the Closing, the Company shall issue a warrant to purchase up to
Fourteen Thousand (14,000) additional shares of Preferred Stock (the "Warrant").

(e)      As used herein:     (i) the term "Common Shares" means the shares of  

Common Stock issuable upon conversion or redemption of, or as dividends under,
the Preferred Stock and all other Common Stock issuable under the Certificate of
Rights and Preferences, this Agreement or the Warrant;

     (ii) the term "Investment Securities" means the Warrant, the Preferred
Stock and all Common Shares;

     (iii) the term "Business Day" means any day on which the Common Stock may
be traded on the NYSE (as defined below) or, if not admitted for trading on the
NYSE, on any day other than a Saturday, Sunday or holiday on which banks in New
York City are required or permitted to be closed;

     (iv) the term "NYSE" means the NYSE, but if the NYSE is not then the
principal U.S. trading market for the Common Stock, then "NYSE" shall be deemed
to mean the principal U.S. national securities exchange (as defined in the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) on which the
Common Stock, or such other applicable common stock, is then traded, or if such
Common Stock, or such other applicable common stock, is not then listed or
admitted to trading on any national securities exchange, then the OTC Bulletin
Board or other trading market that is then the principal market on which such
stock is then traded;

     (v) the term "Material Adverse Effect" means any material adverse effect
with respect to (A) the business, properties, assets, operations, results of
operations, revenues, prospects or condition, financial or otherwise, of the
Company and its subsidiaries taken as a whole, (B) the legality, validity or
enforceability of the Agreement, the Warrant, Registration Statement or
Prospectus (as defined below), or (C) the Company's ability to perform fully on
a timely basis its obligations under the Agreement, the Certificate of Rights
and Preferences or the Warrant.

     2. Closing. The Closing shall take place on February 3, 2009, or at such
other date and time as Fletcher and the Company shall mutually agree, in the
offices of Skadden,

2

--------------------------------------------------------------------------------

Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York; provided
that Fletcher may designate that any Closing shall occur at the offices of a
bank located in New York, New York. At the Closing, the following deliveries
shall be made:

     (a) Preferred Stock. (x) the Company shall deliver to CapStone Five
Thousand (5,000) shares of Preferred Stock, duly executed by the Company in
definitive form, (y) CapStone shall deliver to Fletcher such Five Thousand
(5,000) shares of Preferred Stock and (z) the Company shall register such shares
in the stockholder register of the Company in the name of Fletcher or as
instructed by Fletcher in writing.

     (b) Purchase Price. (x) Fletcher shall cause to be wire transferred to
CapStone, in accordance with the instructions set forth in Section 19, the
aggregate purchase price of Five Million Dollars ($5,000,000) in immediately
available United States funds and (y) CapStone shall cause to be wire
transferred to the Company, in accordance with the instructions set forth in
Section 19, such purchase price, net of fees, in immediately available United
States funds as set forth in the Escrow Agreement.

     (c) Warrant. The duly executed Warrant shall be (x) delivered by the
Company to CapStone and (y) delivered by CapStone to Fletcher as Fletcher
instructs on the Closing Date.

     (d) Closing Documents. The closing documents required by Sections 13 and 14
shall be delivered to Fletcher and the Company, respectively.

     The deliveries specified in this Section 2 shall be deemed to occur
simultaneously as part of a single transaction, and no delivery shall be deemed
to have been made until all such deliveries have been made.

3.      [Intentionally Omitted].   4.      Representations and Warranties of the
Company. The Company hereby  

represents and warrants (x) to CapStone on the date hereof and on the Closing
Date and (y) to Fletcher on the date of the January 29, 2009 Agreement, on the
date hereof, on the Closing Date, on the closing of any exercise under the
Warrant and on each Conversion Closing Date and each Redemption Closing Date
(each as defined in the Certificate of Rights and Preferences) as follows:

     (a) The Company has duly authorized the Certificate of Rights and
Preferences and the sale and issuance of all shares of Preferred Stock, Common
Stock, the Warrant and Common Shares issuable under the Certificate of Rights
and Preferences, this Agreement and under the Warrant. The sale and issuance of
all shares of Preferred Stock and Common Shares issuable under the Certificate
of Rights and Preferences, this Agreement and under the Warrant, has been
registered under the Securities Act of 1933, as amended (the "Securities Act"),
pursuant to the Company's Registration Statement on Form S-3 (Registration No.
333-159649) as amended or replaced (the "Registration Statement").

3

--------------------------------------------------------------------------------

     (b) The Company has been duly incorporated and is validly existing in good
standing under the laws of Delaware.

     (c) Except as otherwise contemplated by this Agreement, the execution,
delivery and performance of this Agreement, the Certificate of Rights and
Preferences and the Warrant (including the authorization, sale, issuance and
delivery of the shares of Preferred Stock and Common Shares issuable hereunder
and thereunder) have been duly authorized by all requisite corporate action and
no further consent or authorization of the Company, its Board of Directors or
its stockholders is required.

     (d) This Agreement has been duly executed and delivered by the Company and,
when this Agreement is duly authorized, executed and delivered by Fletcher, will
be a valid and binding agreement enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar laws of general applicability relating to or affecting creditors'
rights generally and to general principles of equity; except insofar as
indemnification and contribution provisions may be limited by applicable law.
The issuance of the Investment Securities is not and will not be subject to any
preemptive right or rights of first refusal that have not been properly waived
or complied with.

     (e) The Company has full corporate power and authority necessary to (i) own
and operate its properties and assets, execute and deliver this Agreement, (ii)
perform its obligations hereunder and under the Certificate or Rights and
Preferences and the Warrant (including, but not limited to, the issuance of the
Preferred Stock and the Common Shares issuable hereunder, under the Certificate
of Rights and Preferences and under the Warrant) and (iii) carry on its business
as presently conducted and as presently proposed to be conducted. The Company
and its subsidiaries are duly qualified and are authorized to do business and
are in good standing as foreign corporations in all jurisdictions in which the
nature of their activities and of their properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect.

     (f) No consent, approval, authorization or order of any court, governmental
agency or other body is required for execution and delivery by the Company of
this Agreement or the performance by the Company of any of its obligations
hereunder and under the Certificate of Rights and Preferences or the Warrant,
except for such orders as may be required under federal and state securities
laws with respect to the Company's obligations under Section 5 of this
Agreement.

     (g) Neither the execution and delivery by the Company of this Agreement,
the Certificate of Rights and Preferences or the Warrant nor the performance by
the Company of any of its obligations hereunder, under the Certificate of Rights
and Preferences and under the Warrant:

     (i) violates, conflicts with, results in a breach of, or constitutes a
default (or an event which with the giving of notice or the lapse of

4

--------------------------------------------------------------------------------

time or both would be reasonably likely to constitute a default) or creates any
rights, other than antidilution rights set forth on Schedule 4(hh), in respect
of any Person under (A) the certificates of incorporation or by-laws of the
Company or any of its subsidiaries, (B) any decree, judgment, order, law,
treaty, rule, regulation or determination of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties or assets, (C) the terms of
any bond, debenture, indenture, credit agreement, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, lease,
mortgage, deed of trust or other instrument to which the Company or any of its
subsidiaries is a party, by which the Company or any of its subsidiaries is
bound, or to which any of the properties or assets of the Company or any of its
subsidiaries is subject, (D) the terms of any "lock-up" or similar provision of
any underwriting or similar agreement to which the Company or any of its
subsidiaries is a party or (E) any rule or regulation of the Financial Industry
Regulatory Authority, Inc. (successor entity to National Association of
Securities Dealers, Inc.) ("FINRA") or the NYSE; or

     (ii) results in the creation or imposition of any lien, charge or
encumbrance upon any Investment Securities or upon any of the properties or
assets of the Company or any of its subsidiaries.

For the purposes of this Agreement, "Person" means an individual or a
corporation, partnership, trust, incorporated or unincorporated association,
limited liability company, joint venture, joint stock company, government (or an
agency or political subdivision thereof) or other entity of any kind.

     (h) When issued to Fletcher against payment therefor, each share of
Preferred Stock and each Common Share issuable hereunder, under the Certificate
of Rights and Preferences and under the Warrant:

     (i) will have been duly and validly authorized, duly and validly issued,
fully paid and non-assessable;

     (ii) will be free and clear of any security interests, liens, claims or
other encumbrances; and

     (iii) will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company.

     (i) The Company satisfies all continued listing criteria of the NYSE or, if
no longer listed on the NYSE, the New York Stock Exchange, the American Stock
Exchange, the Nasdaq Global Select Market or the Nasdaq Global Market (each a
"National Exchange"). No present set of facts or circumstances will (with the
passage of time or the giving of notice or both or neither) cause any of the
Common Stock to be delisted from the NYSE or, if no longer listed on the NYSE,
the National Exchange on which the Company's Common Stock is listed. All of the
Common Shares will, when

5

--------------------------------------------------------------------------------

issued, be duly listed and admitted for trading on all of the markets where
shares of Common Stock are traded, including the National Exchange on which the
Company's Common Stock is listed.

     (j) There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company
or any of its affiliates that would affect the execution by the Company of, or
the performance by the Company of its obligations under, this Agreement, the
Certificate of Rights and Preferences or the Warrant.

     (k) Since January 1, 2006, none of the Company's filings with the United
States Securities and Exchange Commission (the "SEC") under the Securities Act
or under Section 13 or 15(d) of the Exchange Act, including the financial
statements, schedules, exhibits and results of the Company's operations and cash
flow contained therein (each an "SEC Filing"), contained any untrue statement of
a material fact or omitted to state any material fact necessary in order to make
the statements, in the light of the circumstances under which they were made,
not misleading. Since January 1, 2006, there has not been any pending or, to the
best knowledge of the Company, threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company or any of its subsidiaries that will or is
reasonably likely to result in a Material Adverse Effect, except as disclosed in
the Company's SEC Filings on or before the date immediately prior to and
excluding the date of the January 29, 2009 Agreement. Since the date of the
Company's most recent SEC Filing, there has not been, and the Company is not
aware of, any development or condition that is reasonably likely to result in,
any material change in the condition, financial or otherwise, or in the business
affairs, assets, revenues, operations or prospects of the Company and its
subsidiaries, whether or not arising in the ordinary course of business. The
Company's SEC Filings made before and excluding the date of the January 29, 2009
Agreement fully disclose all material information concerning the Company and its
subsidiaries.



  (l) [Intentionally omitted]




     (m) Immediately prior to the Closing Date, the authorized capital stock of
the Company will consist of Two Hundred Fifty Million (250,000,000) shares of
Common Stock, par value $0.01 per share and Five Million (5,000,000) shares of
preferred stock, par value $0.01 per share. As of January 1, 2010, (i) Seventy
Nine Million Five Hundred Forty Seven Thousand Three Hundred Seventy Five
(79,547,375) shares of Common Stock were issued and outstanding, and Twenty Five
Million Eight Hundred Sixty Eight Thousand Eight Hundred Forty Three
(25,868,843) shares of Common Stock are currently reserved and subject to
issuance upon the exercise of outstanding stock options, warrants or other
convertible rights, (ii) no shares of Common Stock are held in the treasury of
the Company and (iii) no shares of preferred stock were issued and outstanding.
All of the outstanding shares of Common Stock are, and all shares of capital
stock which may be issued pursuant to outstanding stock options, warrants or
other convertible rights will be, when issued and paid for in accordance with

6

--------------------------------------------------------------------------------

the respective terms thereof, duly authorized, validly issued, fully paid and
non-assessable, free of any preemptive rights in respect thereof and issued in
compliance with all applicable state and federal laws concerning issuance of
securities. As of the date of the January 29, 2009 Agreement, except as set
forth above, and except for shares of Common Stock or other securities issued
upon conversion, exchange, exercise or purchase associated with the securities,
options, warrants, rights and other instruments referenced above, no shares of
capital stock or other voting securities of the Company were outstanding, no
equity equivalents, interests in the ownership or earnings of the Company or
other similar rights were outstanding, and there were no existing options,
warrants, calls, subscriptions or other rights or agreements or commitments,
except for rights of participation (to the extent of 35% of certain subsequent
offerings of securities) of the holders of securities purchased in the Company's
June 2009 financing, relating to the capital stock of the Company or any of its
subsidiaries or obligating the Company or any of its subsidiaries to issue,
transfer, sell or redeem any shares of capital stock, or other equity interest
in, the Company or any of its subsidiaries or obligating the Company or any of
its subsidiaries to grant, extend or enter into any such option, warrant, call,
subscription or other right, agreement or commitment.

     (n) Solvency. Immediately after any closing, the Company will be Solvent.
As used herein, the term "Solvent" means, with respect to the Company, on a
particular date, that on such date (a) the fair market value of the assets of
the Company is greater than the total amount of liabilities (including
contingent liabilities) of the Company, (b) the present fair salable value of
the assets of the Company is greater than the amount that will be required to
pay the probable liabilities of the Company and its debt as they become absolute
and mature, (c) the Company is able to realize upon its assets and pay its debts
and other liabilities (including contingent obligations) as they mature, and (d)
the Company does not have unreasonably small capital.

     (o) Equivalent Value. As of any closing date, the consideration that the
Company is receiving from Fletcher is equivalent in value to the consideration
Fletcher is receiving from the Company pursuant to this Agreement. As of any
closing date, under the terms of this Agreement and the Warrant, the Company is
receiving fair consideration from Fletcher for the agreements, covenants,
representations and warranties made by the Company to Fletcher.

     (p) No Non-Public Information. Fletcher has not requested from the Company,
and the Company has not furnished to Fletcher, any material non-public
information concerning the Company or its subsidiaries.

     (q) Restatement Notices. The Company has provided Fletcher with all
Restatement Notices (as defined below) required to be delivered following a
Restatement (as defined below).

     (r) Application of Takeover Protections. Except for Section 203 of the
Delaware General Corporation Law, which the Company's board of directors has
rendered inapplicable to Fletcher, there is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other

7

--------------------------------------------------------------------------------

similar anti-takeover provision under the Company's charter documents or the
laws of its state of incorporation that is or would become applicable to
Fletcher as a result of Fletcher and the Company fulfilling their obligations or
exercising their rights under this Agreement, the Certificate of Preferences and
the Warrant, including, without limitation, as a result of the Company's
issuance of the Preferred Stock or Common Shares issuable hereunder and
thereunder and the Fletcher's ownership of the Preferred Stock and the Common
Shares issuable hereunder and thereunder.

     (s) Backdating of Options. The exercise price of each Company option has
been no less than the fair market value of a share of Common Stock as determined
on the date of grant of such Company option. All grants of Company options were
validly issued and properly approved by the Board of Directors of the Company
(or a duly authorized committee or subcommittee thereof) in material compliance
with all applicable legal requirements and recorded on the Company's financial
statements in accordance with U.S. generally accepted accounting principles, and
no such grants involved any "back dating," "forward dating" or similar practices
with respect to the effective date of grant.

     (t) Regulatory Permits. Except as disclosed in the Company's SEC Filings
made before the date of the January 29, 2009 Agreement, the Company possesses
all certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct its business,
except where the failure to possess such certificates, authorizations or permits
would not have a Material Adverse Effect. The Company is not in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to it, except for violations which would not have a Material Adverse
Effect.

     (u) Foreign Corrupt Practices. Neither the Company nor any director,
officer, agent, employee or other Person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

(v) Transactions With Affiliates. Except as disclosed in the

Company's SEC Filings, and other than the grant of stock options and restricted
and non-restricted stock grants disclosed that are required to be publicly
disclosed, none of the officers, directors or employees of the Company is
presently a party to any transaction with the Company (other than for ordinary
course services as employees, officers or directors) required to be disclosed
pursuant to Regulation S-K Item 404, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any such
officer,

8

--------------------------------------------------------------------------------

director, or employee has a substantial interest or is an officer, director,
trustee or partner, which such transaction would be required to be disclosed.

     (w) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged.

     (x) Employee Relations. The Company is not a party to any collective
bargaining agreement. The Company is in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not reasonably be
expected to result in a Material Adverse Effect.

     (y) Intellectual Property Rights. Except as disclosed in the Company's SEC
Filings: (i) the Company owns or possesses adequate rights or licenses to use
all trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, trade secrets and other intellectual
property rights

("Intellectual Property Rights") necessary to conduct its business as now
conducted; (ii) the Company does not have any knowledge of any infringement by
the Company of Intellectual Property Rights of others, nor does the Company have
reason to believe that the Company has infringed or would infringe on the
Intellectual Property Rights of others, the enforcement of which would result in
a Material Adverse Effect; (iii) there is no claim, action or proceeding against
the Company regarding its Intellectual Property Rights; (iv) the Company has no
knowledge of any infringement or improper use by any third party of any of the
Company's Intellectual Property Rights; (v) the Company has taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
its Intellectual Property Rights; (vi) the Company shall own all right, title
and interest in all Intellectual Property Rights, which the Company owns as of
the date of the January 29, 2009 Agreement. Notwithstanding anything in this
Section 4(y) to the contrary, the Company may consummate a spin-off, enter into
partnership, license and collaboration agreements and other similar
arrangements.

     (z) Environmental Laws. Except as disclosed in the Company's SEC Filings
made before the date of the January 29, 2009 Agreement, the Company (i) is in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its respective businesses and (iii) is
in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term "Environmental Laws" means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, "Hazardous Materials") into the
environment, or otherwise relating to the

9

--------------------------------------------------------------------------------

manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

     (aa) Investment Company. The Company is not, and is not an affiliate of, an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.

     (bb) Tax Status. Except as would not have a Material Adverse Effect, the
Company (i) has made or filed all foreign, federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.

     (cc) Internal Accounting and Disclosure Controls. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management's general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains "disclosure
controls and procedures" (as such term is defined in Rule 13a-15 under the
Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company's management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

     (dd) Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in the
Company's SEC Filings and is not so disclosed or that otherwise would have a
Material Adverse Effect.

     (ee) Subsidiaries. Other than as set forth on Schedule 4(ee), as of the
Closing Date, the Company has no directly held subsidiary other than those
listed on Exhibit 21 to the Company's Annual Report on Form 10 K for the year
ended December

10

--------------------------------------------------------------------------------

31, 2008. Except for its interest in Thermo No. 1 BE-01, LLC, the Company is the
beneficial owner (and the Company or a subsidiary is the record owner) of all of
the equity interests in the Company's subsidiaries and holds such equity
interests free and clear of all encumbrances except as are imposed by applicable
securities laws.

     (ff) Finders' Fees. Except for fees paid to CapStone Investments, which
fees will be paid solely by the Company, there is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of the Company or any of its affiliates who might be entitled to any
fee or commission from the Company or any of its affiliates in connection with
the transactions contemplated hereby.

     (gg) Sarbanes-Oxley Act. The Company is in compliance in all material
respects with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date of the January 29, 2009 Agreement, and
any and all applicable rules and regulations promulgated by the SEC thereunder
that are effective as of the date of the January 29, 2009 Agreement.

     (hh) Anti-dilution Provisions. Except as set forth on Schedule 4(hh), there
is no anti-dilution provision under any agreement to which the Company is party
or to which any assets of the Company are subject that is or would become
effective as a result of Fletcher and the Company fulfilling their obligations
or exercising their rights under this Agreement, the Certificate of Rights and
Preferences and the Warrant, including, without limitation, as a result of the
Company's issuance of the Common Shares issuable hereunder and Fletcher's
ownership of the Common Shares issuable hereunder.

5.      Registration Provisions.     (a) The Company will keep the Registration
Statement continuously  

effective for so long as any Common Shares continues to be issuable hereunder,
under the Certificate of Rights and Preferences, upon conversion or redemption
of or as dividends under the Preferred Stock or upon exercise of the Warrant. In
the event that the Company fails to maintain the effectiveness and availability
of the Registration Statement at any time during the period described above, the
Company will promptly provide notice thereof to Fletcher.

     (b) The Company will prepare and file with the SEC such amendments and
supplements to, or replacements of, the Registration Statement and the
prospectus used in connection with the Registration Statement (as so amended and
supplemented from time to time, the "Prospectus") as may be necessary to comply
with the provisions of the Securities Act with respect to the issuance of the
Preferred Stock and all Common Shares.

     (c) The Company will cause all Common Shares to be listed on each
securities exchange and quoted on each quotation service on which similar
securities issued by the Company are then listed or quoted.

11

--------------------------------------------------------------------------------

     (d) The Company will provide a transfer agent for all Common Shares and a
CUSIP number for all Common Shares.

     (e) The Company will otherwise comply with all applicable rules and
regulations of the SEC, FINRA and the New York Stock Exchange and any other
exchange or quotation service on which the Common Stock are obligated to be
listed or quoted under this Agreement.

     (f) In addition to any other remedies available to Fletcher under this
Agreement, under the Warrant or at law or equity, if the Registration Statement
is not available with respect to all Common Shares at any time during the period
described in Section 5(a) (each, a "Registration Failure"), then the Company
shall pay to Fletcher an amount determined as follows:

Number of Days During Which a      Registration Failure Shall Have Occurred     
and Been Continuing                                     Amount of Payment 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1 - 30 days    1.50% of the Amounts paid by Fletcher      under this Agreement
and the Warrant  31 - 60 days    1.75% of the Amounts paid by Fletcher     
under this Agreement and the Warrant  61 - 90 days    2.00% of the Amounts paid
by Fletcher      under this Agreement and the Warrant  91 - 120 days    2.25% of
the Amounts paid by Fletcher      under this Agreement and the Warrant  each
thirty-day period thereafter    an amount equal to the product of (a) the     
sum of (x) the percentage used in      determining the payment amount for the   
  immediately preceding 30-day period plus      (y) 0.25% and (b) the Amounts
paid by      Fletcher under this Agreement and the      Warrant 


The payment described above shall be made by wire transfer of immediately
available funds no later than five (5) days after and excluding the earlier of
(x) the date on which the Registration Failure shall have been cured and (y) the
last day of each thirty (30)-day period described above. Separate payment shall
be due for each thirty (30)-day period (or, in the event that the Registration
Failure is cured, for the relevant portion thereof) and no credit shall be given
for any payment made in any prior period. The Registration Failure shall be
deemed to be continuing unless and until timely payment has been made under this
Section 5(f).

     (g) The Company shall not grant any right of registration under the
Securities Act relating to any of its securities to any Person other than
Fletcher if such rights conflict with the rights of Fletcher under this
Agreement.



  6. Beneficial Ownership Limitation.




12

--------------------------------------------------------------------------------

     (a) The Company shall not effect any conversion or redemption of the
Preferred Stock or any exercise of the Warrant or any exercise of the Warrant
issued to Fletcher by the Company on November 13, 2008 (the "2008 Warrant"), and
Fletcher shall not have the right to convert or redeem any portion of the
Preferred Stock or exercise any portion of the Warrant or the 2008 Warrant, to
the extent the number of shares of Common Stock beneficially owned (calculated
in accordance with Rule 13d-3 promulgated under the Exchange Act) by Fletcher
immediately following such conversion, redemption or exercise would exceed the
Maximum Number. The

"Maximum Number" shall initially equal Seven Million Eight Hundred Seventy Five
Thousand One Hundred Ninety (7,875,190), and thereafter shall be automatically
adjusted as follows:

     (i) Unless expressly waived in writing by Fletcher, the Company shall
deliver to Fletcher on or before the tenth (10th) day of each calendar month
commencing with the month of February 2010 a notice (an "Outstanding Share
Notice") stating the aggregate number of shares of Common Stock outstanding as
of the last day of the preceding month and the increase (an "Increase") or
decrease (a "Decrease"), if any, in the aggregate number of shares of Common
Stock from the number of shares reported on the preceding Outstanding Share
Notice (or, in the case of the first Outstanding Share Notice, the number of
shares of Common Stock outstanding as reported in Section 4(m)).

     (ii) If an Outstanding Share Notice reflects a Decrease, then upon delivery
of such Outstanding Share Notice, the Maximum Number shall be deemed decreased
such that the Maximum Number equals nine and nine tenths percent (9.90%) of the
aggregate number of outstanding shares of Common Stock reported on such
Outstanding Share Notice. If an Outstanding share Notice reflects an Increase,
then on the sixty-fifth (65th) day after delivery of such Outstanding Share
Notice, the Maximum Number shall be deemed increased such that the Maximum
Number equals nine and nine tenths percent (9.90%) of the aggregate number of
outstanding shares of Common Stock reported on such Outstanding Share Notice.

     (iii) The Maximum Number shall also be increased on the sixty-fifth (65th)
day after Fletcher delivers a written notice (a "65 Day Notice") to the Company
designating a greater Maximum Number. A 65-Day Notice may be given by Fletcher
at any time and from time to time on one or more occurrences.

     (b) Any shares of Common Stock or other consideration (in the form of cash,
securities or other assets per share of Common Stock issuable to a holder of
shares of Common Stock in connection with a Change of Control) that would have
been issued to Fletcher upon conversion or redemption of any Preferred Stock, or
as dividends on the Preferred Stock or upon exercise of the Warrant or the 2008
Warrant but for one or more of the limitations contained in this Section 6 shall
be deferred and shall be delivered to Fletcher promptly and in any event no
later than three (3) Business Days after the date such limitations cease to
restrict the issuance of such shares (whether due to an increase

13

--------------------------------------------------------------------------------

in the Maximum Number so as to permit such issuance, the disposition by Fletcher
of shares of Common Stock or any other reason) unless Fletcher has withdrawn the
applicable Conversion Notice or Redemption Notice (each as defined in the
Certificate of Rights and Preferences) or Warrant Exercise Notice (as defined in
the Warrant and the 2008 Warrant).

     (c) For the avoidance of doubt the shares of Common Shares issuable upon
conversion or redemption of, or as dividends under, the Preferred Stock, and all
other Common Shares issuable under the Certificate of Rights and Preferences,
this Agreement or the Warrant shall not be considered in the determination of
whether the 19.99% Limit (as defined in the 2008 Agreement) has been reached
pursuant to the terms of that certain Agreement dated as of November 13, 2008,
by and between Fletcher and the Company (the "2008 Agreement").

     (d) In the event of a Net Basis Settlement (as defined in the 2008
Warrant), the determination of whether the Maximum Number has been issued shall
be made based on the number of shares of Common Stock actually issued in such
Net Basis Settlement.

     (e) This Section 6 supersedes and replaces Section 6(b) of the 2008 Warrant
in its entirety.

     7. Representations and Warranties of Fletcher. Fletcher hereby represents
and warrants to CapStone and the Company on the Closing Date:

     (a) Fletcher has been duly incorporated and is validly existing under the
laws of Bermuda.

     (b) The execution, delivery and performance of this Agreement by Fletcher
have been duly authorized by all requisite corporate action and no further
consent or authorization of Fletcher, its Board of Directors or its stockholders
is required. This Agreement has been duly executed and delivered by Fletcher
and, when duly authorized, executed and delivered by the Company, will be a
valid and binding agreement enforceable against Fletcher in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity.

     (c) Fletcher understands that no United States federal or state agency has
passed on, reviewed or made any recommendation or endorsement of the Investment
Securities.

     8. Guarantee of Performance. The Company shall guarantee the performance of
CapStone of the delivery of the Preferred Stock and the Warrant to Fletcher on
the Closing Date and all other obligations owed by CapStone to Fletcher
hereunder.

9. Covenants of the Company. The Company covenants and agrees with

Fletcher as follows:

14

--------------------------------------------------------------------------------

     (a) For so long as Fletcher owns or has the right to purchase any
Investment Securities and for a period of one (1) year thereafter, the Company
will use its best efforts to (i) maintain the effectiveness of the Registration
Statement; (ii) maintain the eligibility of the Common Stock for listing on the
NYSE or any National Exchange; (iii) regain the eligibility of the Common Stock
for listing or quotation on all markets and exchanges in the event that the
Common Stock is delisted by any applicable market or exchange; (iv) obtain a
listing on a National Exchange if the Common Stock is delisted by the NYSE; and
(v) cause the representations and warranties contained in Section 4 to be and
remain true and correct, except those representations and warranties which
address matters only as of a particular date, which shall be true and correct as
of such date.

     (b) If a Restatement (as defined in the Certificate of Rights and
Preferences) occurs, the Company shall deliver to Fletcher a Restatement Notice
within three (3) Business Days of such Restatement.

     (c) The Company will provide Fletcher with a reasonable opportunity, which
shall not be less than one (1) full Business Day, to review and comment on any
public disclosure by the Company of information regarding this Agreement and the
transactions contemplated hereby, before such public disclosure.

     (d) The Company will make all filings required by law with respect to the
transactions contemplated hereby.

     (e) The Company will comply with the terms and conditions of the
Certificate of Rights and Preferences and the Warrant.

     (f) For so long as Fletcher owns any Investment Securities, within five (5)
Business Days after the filing of each of its quarterly reports on Form 10-Q
with the SEC, the Company shall deliver to Fletcher a certificate of the Chief
Executive Officer and Chief Financial Officer of the Company stating that, based
on their knowledge, the final consolidated unaudited financial statements
including the footnotes thereto contained therein fairly present in all material
respects the financial condition in conformity with accounting principles
generally accepted in the United States, results of operations and cash flows of
the Company as of and for the periods presented therein.

     (g) The Company shall use its commercially reasonable efforts to cause the
Common Shares to be eligible for book-entry transfer through The Depository
Trust Company (or any successor thereto) as soon as practicable after the date
of the January 29, 2009 Agreement and thereafter to use its commercially
reasonable efforts to maintain such eligibility.

     (h) The Company shall at all times reserve for issuance such number of its
shares of Common Stock as shall from time to time be sufficient to satisfy its
obligation to deliver such shares under this Agreement, the Certificate of
Rights and Preferences and the Warrant.

15

--------------------------------------------------------------------------------

     (i) Unless expressly waived by Fletcher, the Company shall deliver an
Outstanding Share Notice to Fletcher on or before the tenth (10th) day of any
calendar month for which an Outstanding Share Notice is required to be delivered
pursuant to Section 6(b).

     (j) The Company shall cooperate in good faith to assist with any
assignment, pledge, hypothecation or transfer of the Investment Securities,
including without limitation making its representatives available for
discussions with lenders and assignees and promptly processing requests to
retitle the Investment Securities.

     10. Change of Control. In the event of a Change of Control, Fletcher shall
have the rights set forth in the Warrant and the Certificate of Rights and
Preferences regarding Changes of Control in addition to the rights contained in
this Agreement. The Company agrees that it will not enter into an agreement with
an Acquiring Person resulting in a Change of Control unless such agreement
expressly obligates the Acquiring Person to assume all of the Company's
obligations under this Agreement, the Certificate of Rights and Preferences and
the Warrant. On or before the date an agreement is entered into with an
Acquiring Person resulting in a Change of Control, the Company shall deliver to
Fletcher written notice that the Acquiring Person has agreed to assume such
obligations and regardless of whether such express assumption occurs or if no
such agreement exists, the Acquiring Person shall be bound. The Company shall
provide Fletcher with written notice of any proposed transaction resulting in a
Change of Control as soon as the existence of such proposed transaction is made
public by any Person. Thereafter, the Company shall notify Fletcher promptly of
any material developments with respect to such transaction, including advance
notice at least ten (10) Business Days before the date such transaction is
expected to become effective.

     (a) "Change of Control" means (a) acquisition of the Company by means of
merger or other form of corporate reorganization in which outstanding shares of
the Company are exchanged for securities or other consideration issued, or
caused to be issued, by the Acquiring Person or its parent, Subsidiary or
Affiliate (each as defined in Rule 12b-2 of the Exchange Act), other than a
restructuring by the Company where outstanding shares of the Company are
exchanged for shares of the Acquiring Person on a one-for-one basis and,
immediately following the exchange, former stockholders of the Company own all
of the outstanding shares of the Acquiring Person on the same pro rata basis as
prior to the exchange, (b) a sale or other disposition of all or substantially
all of the assets of the Company (on a consolidated basis) in a single
transaction or series of related transactions, (c) any tender offer, exchange
offer, stock purchase or other transaction or series of related transactions by
or involving the Company in which the power to cast the majority of the eligible
votes at a meeting of the Company's stockholders at which directors are elected
is transferred to a single entity or group acting in concert, or (d) a capital
reorganization or reclassification of the Common Stock or other securities
(other than a reorganization or reclassification in which the Common Stock or
other securities are not converted into or exchanged for cash or other property,
and, immediately after consummation of such transaction, the stockholders of the
Company immediately prior to such transaction own the Common Stock, other
securities or other voting stock of the Company in substantially the same
proportions relative to each other as such stockholders owned immediately prior
to such transaction).

16

--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, the change in the
state of incorporation of the Company shall not in and of itself constitute a
Change of Control.

     (b) "Acquiring Person" means, in connection with any Change of Control any
of the following, at Holder's election, (a) the continuing or surviving Person
of a consolidation or merger with the Company (if other than the Company), (b)
the transferee of all or substantially all of the properties or assets of the
Company, (c) the corporation consolidating with or merging into the Company in a
consolidation or merger in connection with which the Common Stock is changed
into or exchanged for stock or other securities of any other Person or cash or
any other property, (d) the entity or group acting in concert acquiring or
possessing the power to cast the majority of the eligible votes at a meeting of
the Company's stockholders at which directors are elected, or, (e) in the case
of a capital reorganization or reclassification, the Company, or (f) at
Fletcher's election, any Person that (i) controls the Acquiring Person directly
or indirectly through one or more intermediaries, (ii) is required to include
the Acquiring Person in the consolidated financial statements contained in such
Person's Annual Report on Form 10-K (if such Person is required to file such a
report) or would be required to so include the Acquiring Person in such Person's
consolidated financial statements if they were prepared in accordance with U.S.
GAAP and (iii) is not itself included in the consolidated financial statements
of any other Person (other than its consolidated subsidiaries).

     11. Waiver of Certain Payments. Effective upon the Closing, Fletcher hereby
waives payment by the Company of an aggregate amount equal to One Million Forty
Four Thousand Five Hundred Thirty One Dollars ($1,044,531), which amount is
presently due and payable by the Company to Fletcher in accordance with the
terms of Sections 5(i) and 20(e) of the 2008 Agreement.

12.      [Intentionally Omitted].   13.      Conditions Precedent to Fletcher's
Obligations. The obligations of  

Fletcher hereunder are subject to the performance by the Company of its
obligations hereunder and to the satisfaction of the following additional
conditions precedent, unless expressly waived in writing by Fletcher:

     (a) On the Closing Date, (i) the representations and warranties made by the
Company in this Agreement shall be true and correct, except those
representations and warranties which address matters only as of a particular
date, which shall be true and correct as of such date; (ii) the Company shall
have complied fully with all of the covenants and agreements in this Agreement
required to be performed on or before such Closing Date; and (iii) Fletcher
shall have received a certificate of the Chief Executive Officer and the General
Counsel of the Company dated such date confirming (i) and (ii).

     (b) On the Closing Date, the Company shall have delivered to Fletcher an
opinion of Sichenzia Ross Friedman Ference, LLP, reasonably satisfactory to
Fletcher, dated the date of delivery, confirming in substance the matters
covered by paragraphs (a), (b), (c), (d), (e), (f), (g), and the first sentence
of paragraph (l) of Section 4 hereof.

17

--------------------------------------------------------------------------------

     (c) The Registration Statement shall be available with respect to all
Common Shares, and shall be and have been effective from and after the date of
the January 29, 2009 Agreement through and including the Closing Date.

     (d) A Prospectus in form and substance reasonably satisfactory to Fletcher
shall have been filed on or before the date that is one Business Day prior to
the Closing Date.

     (e) From and after the date of the January 29, 2009 Agreement through and
including the Closing Date, all Common Shares issued and issuable hereunder,
upon conversion or redemption of, or as dividends under, the Preferred Stock and
under the Warrant shall be, and have been, duly listed and admitted for trading
on the NYSE.

     (f) From and after the date of the January 29, 2009 Agreement through and
including the Closing Date, there shall not have been a Restatement (as defined
in the Certificate of Rights and Preferences).

     (g) On or before the Closing Date, the Company shall have filed with the
Delaware Secretary of State the Certificate of Rights and Preferences.

For the avoidance of doubt, Fletcher may waive or refuse to waive any of the
foregoing conditions in its sole discretion with respect to either Closing
without being obligated to waive or refuse to waive any of the foregoing
conditions with respect to the other Closing.

     14. Conditions Precedent to the Company's Obligations. The obligations of
the Company hereunder are subject to the performance by Fletcher of its
obligations hereunder and to the satisfaction (unless expressly waived in
writing by the Company) of the additional conditions precedent that, on the
Closing Date: (i) the representations and warranties made by Fletcher in this
Agreement shall be true and correct; (ii) Fletcher shall have complied fully
with all the covenants and agreements in this Agreement; and (iii) the Company
shall have received on each such date a certificate of an appropriate officer of
Fletcher dated such date confirming (i) and (ii). For the avoidance of doubt,
the Company may waive or refuse to waive any of the foregoing conditions in its
sole discretion with respect to either Closing without being obligated to waive
or refuse to waive any of the foregoing conditions with respect to the other
Closing.

     15. Fees and Expenses. Each of Fletcher and the Company agrees to pay its
own expenses incident to the performance of its obligations hereunder,
including, but not limited to the fees, expenses and disbursements of such
party's counsel, except as is otherwise expressly provided in this Agreement.
Notwithstanding the foregoing, the Company shall pay all fees and expenses
associated with the filing of any Registration Statement, including, without
limitation, all fees and expenses associated with any FINRA filing, if
applicable.

16.      Non-Performance.     (a) By the Company or CapStone. If the Company, at
any time, shall  

fail to deliver the shares of Preferred Stock required to be delivered pursuant
to this Agreement or the Warrant or the shares of Common Stock upon redemption
or

18

--------------------------------------------------------------------------------

conversion of, or dividends on, the Preferred Stock pursuant to the Certificate
of Rights and Preferences, or CapStone shall fail to deliver to Fletcher the
shares of Preferred Stock required to be delivered pursuant to this Agreement,
in each case in accordance with the terms and conditions of this Agreement, the
Certificate of Rights and Preferences or the Warrant, as the case may be, for
any reason other than the failure of any condition precedent to the Company's
obligations hereunder or the failure by Fletcher to comply with its obligations
hereunder, then the Company shall (without limitation to Fletcher's other
remedies at law or in equity):

     (i) indemnify and hold Fletcher harmless against any loss, claim or damage
arising from or as a result of such failure by the Company (regardless of
whether any of the foregoing results from a third-party claim or otherwise); and

     (ii) reimburse Fletcher for all of its reasonable out-of-pocket expenses,
including fees and disbursements of its counsel, incurred by Fletcher in
connection with this Agreement, the Certificate of Rights and Preferences, the
Warrant and the transactions contemplated herein and therein (regardless of
whether any of the foregoing results from a third-party claim or otherwise).

     (b) By Fletcher. If Fletcher, at any time, shall fail to purchase the
shares of Preferred Stock of the Company required to be purchased pursuant to
this Agreement or the Warrant, in accordance with the terms and conditions of
this Agreement or the Warrant, as the case may be, for any reason other than the
failure of any condition precedent to Fletcher's obligations hereunder or the
failure by the Company to comply with its obligations hereunder, then Fletcher
shall (without limitation to Company's other remedies at law or in equity):

     (i) indemnify and hold the Company harmless against any loss, claim or
damage arising from or as a result of such failure by Fletcher (regardless of
whether any of the foregoing results from a third-party claim or otherwise); and

     (ii) reimburse the Company for all of its reasonable out-of-pocket
expenses, including fees and disbursements of its counsel, incurred by Company
in connection with this Agreement, the Warrant and the transactions contemplated
herein and therein (regardless of whether any of the foregoing results from a
third-party claim or otherwise).

17.      Indemnification.     (a) Indemnification of Fletcher. The Company
hereby agrees to  

indemnify Fletcher and each of its officers, directors, employees, consultants,
agents, attorneys, accountants and affiliates and each Person that controls
(within the meaning of Section 20 of the Exchange Act) any of the foregoing
Persons (each a "Fletcher Indemnified Party") against any claim, demand, action,
liability, damages, loss, cost or

19

--------------------------------------------------------------------------------

expense (including, without limitation, reasonable legal fees and expenses
incurred by such Fletcher Indemnified Party in investigating or defending any
such proceeding or potential proceeding and regardless of whether the foregoing
results from a third party claim or otherwise) (all of the foregoing, including
associated costs and expenses being referred to herein as a "Proceeding"), that
it may incur in connection with any of the transactions contemplated hereby
arising out of or based upon:

     (i) any untrue or alleged untrue statement of a material fact in a SEC
Filing by the Company or any of its affiliates or any Person acting on its or
their behalf or omission or alleged omission to state therein any material fact
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading by the Company or any of its
affiliates or any Person acting on its or their behalf;

     (ii) any of the representations or warranties made by the Company herein
being untrue or incorrect at the time such representation or warranty was made;

     (iii) any breach or non-performance by the Company of any of its covenants,
agreements or obligations under this Agreement, the Certificate of Rights and
Preferences and the Warrant; and

     (iv) any breach or non-performance by CapStone of any of its obligations
under this Agreement;

provided, however, that the foregoing indemnity shall not apply to any
Proceeding to the extent that it arises out of, or is based upon, the gross
negligence or willful misconduct of Fletcher in connection therewith.

     (b) Company Indemnification of Capstone. The Company hereby agrees to
indemnify Capstone and each of its officers, directors, employees, consultants,
agents, attorneys, accountants and affiliates and each Person that controls
(within the meaning of Section 20 of the Exchange Act) any of the foregoing
Persons (each a "Capstone Indemnified Party") against any claim, demand, action,
liability, damages, loss, cost or expense (including, without limitation,
reasonable legal fees and expenses incurred by such Capstone Indemnified Party
in investigating or defending any Proceeding, that it may incur in connection
with any of the transactions contemplated hereby arising out of or based upon:

     (i) any untrue or alleged untrue statement of a material fact in a SEC
Filing by the Company or any of its affiliates or any Person acting on its or
their behalf or omission or alleged omission to state therein any material fact
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading by the Company or any of its
affiliates or any Person acting on its or their behalf;

20

--------------------------------------------------------------------------------

     (ii) any of the representations or warranties made by the Company herein
being untrue or incorrect at the time such representation or warranty was made;
and

     (iii) any breach or non-performance by the Company of any of its covenants,
agreements or obligations under this Agreement, the Certificate of Rights and
Preferences and the Warrant;

provided, however, that the foregoing indemnity shall not apply to any
Proceeding to the extent that it arises out of, or is based upon, the gross
negligence or willful misconduct of Capstone in connection therewith.

     (c) Indemnification of the Company. Fletcher hereby agrees to indemnify the
Company and each of its officers, directors, employees, consultants, agents,
attorneys, accountants and affiliates and each Person that controls (within the
meaning of Section 20 of the Exchange Act) any of the foregoing Persons against
any Proceeding, that it may incur in connection with any of the transactions
contemplated hereby arising out of or based upon:

     (i) any untrue or alleged untrue statement of a material fact included in
an SEC filing by the Company with the express written consent of Fletcher
therefor by Fletcher or any of its affiliates or any Person acting on its or
their behalf or omission or alleged omission to state any such material fact
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading by Fletcher or any of its affiliates
or any Person acting on its or their behalf;

     (ii) any of the representations or warranties made by Fletcher herein being
untrue or incorrect at the time such representation or warranty was made; and

     (iii) any breach or non-performance by Fletcher of any of its covenants,
agreements or obligations under this Agreement;

provided, however, that the foregoing indemnity shall not apply to any
Proceeding to the extent that it arises out of, or is based upon, the gross
negligence or willful misconduct of the Company in connection therewith.

(d)      Conduct of Claims.     (i) Whenever a claim for indemnification shall
arise under this  

Section 17, the party seeking indemnification (the "Indemnified Party"), shall
notify the party from whom such indemnification is sought (the "Indemnifying
Party") in writing of the Proceeding and the facts constituting the basis for
such claim in reasonable detail;

     (ii) Such Indemnifying Party shall have the right to retain the counsel of
its choice in connection with such Proceeding and to participate at its

21

--------------------------------------------------------------------------------

own expense in the defense of any such Proceeding; provided, however, that
counsel to the Indemnifying Party shall not (except with the consent of the
relevant Indemnified Party) also be counsel to such Indemnified Party. In no
event shall the Indemnifying Party be liable for fees and expenses of more than
one counsel (in addition to any local counsel) separate from its own counsel for
all Indemnified Parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances; and

     (iii) No Indemnifying Party shall, without the prior written consent of the
Indemnified Parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification could be sought under this Section 17 unless such settlement,
compromise or consent (A) includes an unconditional release of each Indemnified
Party from all liability arising out of such litigation, investigation,
proceeding or claim and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Party.

     18. Survival of the Representations, Warranties, etc. The respective
representations, warranties, and agreements made herein by or on behalf of the
parties hereto shall remain in full force and effect, regardless of any
investigation made by or on behalf of the other party to this Agreement or any
officer, director or employee of, or Person controlling or under common control
with, such party and will survive delivery of and payment for any Investment
Securities issuable hereunder.

     19. Notices. All communications hereunder shall be in writing and delivered
as set forth below.

     (a) If sent to Fletcher, all communications will be deemed delivered: if
delivered by hand, on the day received by Fletcher; if sent by reputable
overnight courier, on the next Business Day; and if transmitted by facsimile to
Fletcher, on the date transmitted (provided such facsimile is later confirmed),
in each case to the address set forth in Annex B hereto (unless otherwise
notified in writing of a substitute address).

     (b) If sent to the Company, all communications will be deemed delivered: if
delivered by hand, on the day received by the Company; if sent by reputable
overnight courier, on the next Business Day; and if transmitted by facsimile to
the Company, on the date transmitted (provided such facsimile is later
confirmed), in each case to the following address (unless otherwise notified in
writing of a substitute address):

22

--------------------------------------------------------------------------------



  Raser Technologies, Inc.
5152 North Edgewood Drive
Suite 375
Provo, Utah 84604
Attention: Chief Financial Officer




with a copy to (which copy shall not constitute notice):



Sichenzia Ross Friedman Ference, LLP
61 Broadway 32nd. Floor
New York, NY 10006




     (c) If sent to CapStone, all communications will be deemed delivered: if
delivered by hand, on the day received by CapStone; if sent by reputable
overnight courier, on the next Business Day; and if transmitted by facsimile to
CapStone, on the date transmitted (provided such facsimile is later confirmed),
in each case to the following address (unless otherwise notified in writing of a
substitute address):



  CapStone Investments
789 N. Water St.
Suite 444
Milwaukee, WI 53202




with a copy to (which copy shall not constitute notice):



Sichenzia Ross Friedman Ference, LLP
61 Broadway 32nd. Floor
New York, NY 10006




     (d) To the extent that any funds shall be delivered to the Company by wire
transfer, unless otherwise instructed by Capstone, such funds should be
delivered in accordance with the wire instructions set forth in Annex C.

     (e) If the Company does not agree and acknowledge the delivery of any
Warrant Exercise Notice (as defined in the Warrant), in each case by 5:00 PM,
New York time, on the Business Day following the date of delivery of such
notice, such non-response by the Company shall be deemed to be agreement and
acknowledgment by the Company with the terms of such notice.

20.      Miscellaneous.     (a) The parties may execute and deliver this
Agreement as a single  

document or in any number of counterparts, manually, by facsimile or by other
electronic means, including contemporaneous xerographic or electronic
reproduction by each party's respective attorneys. Each counterpart shall be an
original, but a single document or all counterparts together shall constitute
one instrument that shall be the agreement.

23

--------------------------------------------------------------------------------

     (b) This Agreement will inure to the benefit of and be binding upon the
parties hereto, their respective successors and assigns and, with respect to
Section 17 hereof, will inure to the benefit of their respective officers,
directors, employees, consultants, agents, attorneys, accountants and affiliates
and each Person that controls (within the meaning of Section 20 of the Exchange
Act) any of the foregoing Persons, and no other Person will have any right or
obligation hereunder. The Company may not assign this Agreement. Notwithstanding
anything to the contrary in this Agreement, Fletcher may assign, pledge,
hypothecate or transfer any of the rights and associated obligations
contemplated by this Agreement (including, but not limited to, the Investment
Securities), in whole or in part, at its sole discretion (including, but not
limited to, assignments, pledges, hypothecations and transfers in connection
with financing, derivative or hedging transactions with respect to this
Agreement and the Investment Securities), provided, that, any such assignment,
pledge, hypothecation or transfer must comply with applicable federal and state
securities laws. No Person acquiring Common Stock from Fletcher pursuant to a
public market purchase will thereby obtain any of the rights contained in this
Agreement. This Agreement together with the Warrant and the Certificate of
Rights and Preferences constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter of this Agreement. Except as provided in this
Section 20(b), this Agreement is not intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.

     (c) This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York, and each of the parties hereto
hereby submits to the exclusive jurisdiction of any state or federal court in
New York City, New York and any court hearing any appeal therefrom, over any
suit, action or proceeding against it arising out of or based upon this
Agreement (a "Related Proceeding"). Each of the parties hereto hereby waives any
objection to any Related Proceeding in such courts whether on the grounds of
venue, residence or domicile or on the ground that the Related Proceeding has
been brought in an inconvenient forum.

     (d) Each party represents and acknowledges that, in the negotiation and
drafting of this Agreement and the other instruments and documents required or
contemplated hereby, it has been represented by and relied upon the advice of
counsel of its choice. Each party hereby affirms that its counsel has had a
substantial role in the drafting and negotiation of this Agreement and such
other instruments and documents. Therefore, each party agrees that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafter shall be employed in the interpretation of this Agreement and such other
instruments and documents.

     (e) Without prejudice to other rights or remedies hereunder (including any
specified interest rate), and except as otherwise expressly set forth herein,
interest shall be due on any amount that is due pursuant to this Agreement, or
the Certificate of Rights and Preferences or the Warrant and has not been paid
when due (or the cash equivalent of Preferred Stock which the Company fails to
deliver as required by the terms of this Agreement or the Warrant or of shares
of Common Stock which the Company fails to deliver upon redemption or conversion
of the Preferred Stock pursuant to the

24

--------------------------------------------------------------------------------

Certificate of Rights and Preferences), calculated for the period from and
including the due date to but excluding the date on which such amount is paid at
the greater of (i) twelve percent (12%) or (ii) the prime rate of U.S. money
center banks as published in The Wall Street Journal (or if The Wall Street
Journal does not exist or publish such information, then the average of the
prime rates of three (3) U.S. money center banks agreed to by the parties) plus
nine percent (9%) or such lesser amount as is permitted under applicable usury
or other law.

     (f) Each of Fletcher, CapStone and the Company stipulate that the remedies
at law of the parties hereto in the event of any default or threatened default
by either party in the performance of or compliance with any of the terms of
this Agreement, the Warrant or the Certificate of Rights and Preferences are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.

     (g) Any and all remedies set forth in this Agreement, the Certificate of
Rights and Preferences and the Warrant: (i) shall be in addition to any and all
other remedies the parties may have at law or in equity, (ii) shall be
cumulative, and (iii) may be pursued successively or concurrently as each of
Fletcher and the Company may elect. The exercise of any remedy by any party
shall not be deemed an election of remedies or preclude such party from
exercising any other remedies in the future.

     (h) The Company agrees that the parties have negotiated in good faith and
at arms' length concerning the transactions contemplated herein, and that
CapStone and Fletcher would not have agreed to the terms of this Agreement
without each and every of the terms, conditions, protections and remedies
provided herein, in the Certificate of Rights and Preferences and in the
Warrant. Except as specifically provided otherwise in this Agreement, the
Certificate of Rights and Preferences and the Warrant, the Company's obligations
to indemnify and hold CapStone and Fletcher harmless in accordance with Section
17 of this Agreement are obligations of the Company that the Company promises to
pay to Fletcher when and if they become due. The Company shall record any such
obligations on its books and records in accordance with U.S. generally accepted
accounting principles.

     (i) This Agreement may be amended, modified or supplemented in any and all
respects, but only by a written instrument signed by Fletcher and the Company
expressly stating that such instrument is intended to amend, modify or
supplement this Agreement. Notwithstanding anything herein to the contrary, no
amendment, modification or supplement which adversely impacts the rights or
obligations of CapStone under this Agreement shall be effective without the
consent of CapStone.

     (j) Each of the parties will cooperate with the others and use its best
efforts to prepare all necessary documentation, to effect all necessary filings,
and to obtain all necessary permits, consents, approvals and authorizations of
all governmental

25

--------------------------------------------------------------------------------

bodies and other third-parties necessary to consummate the transactions
contemplated by this Agreement.

     (k) For purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires: (i) the terms defined in this
Agreement have the meanings assigned to them in this Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed
to include the other gender and neuter gender of such term; (ii) accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with U.S. generally accepted accounting principles; (iii) references
herein to "Articles", "Sections", "Subsections", "Paragraphs" and other
subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement,
unless the context shall otherwise require; (iv) a reference to a Subsection
without further reference to a Section is a reference to such Subsection as
contained in the same Section in which the reference appears, and this rule
shall also apply to Paragraphs and other subdivisions; (v) the words "herein",
"hereof", "hereunder" and other words of similar import refer to this Agreement
as a whole and not to any particular provision; (vi) the term "include" or
"including" shall mean without limitation; (vii) the table of contents to this
Agreement and all section titles or captions contained in this Agreement or in
any Schedule or Annex hereto or referred to herein are for convenience only and
shall not be deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement; (viii) any agreement, instrument or statute
defined or referred to herein means such agreement, instrument or statute as
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statues and references to all attachments
thereto and instruments incorporated therein; and (ix) references to a Person
are also to its permitted successors and assigns and, in the case of an
individual, to his or her heirs and estate, as applicable.

     (l) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect. If the final judgment of a court of competent jurisdiction or
other authority declares that any term or provision hereof is invalid, void or
unenforceable, the parties agree that the court making such determination shall
have the power to reduce the scope, duration, area or applicability of the term
or provision, to delete specific words or phrases, or to replace any invalid,
void or unenforceable term or provision with a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

(m) Time shall be of the essence in this Agreement.

26

--------------------------------------------------------------------------------

     (n) All dollar ($) amounts set forth herein and in the Warrant refer to
United States dollars. All payments hereunder and thereunder will be made in
lawful currency of the United States of America.

     (o) Notwithstanding anything herein to the contrary, all measurements and
references related to share prices and share numbers herein will be, in each
instance, appropriately adjusted for stock splits, recombinations, stock
dividends and the like.



[SIGNATURE PAGE FOLLOWS]




27

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement, all as of the date first set forth above.



RASER TECHNOLOGIES, INC.






By: /s/ Kraig T. Higginson
Name: Kraig T. Higginson
Title: Chairman






CAPSTONE INVESTMENTS






By: /s/ Jason Diamond
Name: Jason Diamond
Title: Principal




FLETCHER INTERNATIONAL, LTD., by its duly authorized investment advisor,
FLETCHER ASSET MANAGEMENT, INC.



By: /s/ Peter Zayfert
Name: Peter Zayfert
Title: Authorized Signatory






By: /s/ Stewart Turner
Name: Stewart Turner
Title: Authorized Signatory




SIGNATURE PAGE TO AGREEMENT

--------------------------------------------------------------------------------

TABLE OF CONTENTS         Page  1.    PURCHASE AND SALE    1  2.    CLOSING   
2  3.    [INTENTIONALLY OMITTED]    3  4.    REPRESENTATIONS AND WARRANTIES OF
THE COMPANY    3  5.    REGISTRATION PROVISIONS    11  6.    BENEFICIAL
OWNERSHIP LIMITATION    12  7.    REPRESENTATIONS AND WARRANTIES OF FLETCHER   
14  8.    GUARANTEE OF PERFORMANCE    14  9.    COVENANTS OF THE COMPANY    14 
10.    CHANGE OF CONTROL    16  11.    WAIVER OF CERTAIN PAYMENTS    17  12.   
[INTENTIONALLY OMITTED]    17  13.    CONDITIONS PRECEDENT TO FLETCHER'S
OBLIGATIONS    17  14.    CONDITIONS PRECEDENT TO THE COMPANY'S OBLIGATIONS   
18  15.    FEES AND EXPENSES    18  16.    NON-PERFORMANCE    18  17.   
INDEMNIFICATION    19  18.    SURVIVAL OF THE REPRESENTATIONS, WARRANTIES, ETC 
  22  19.    NOTICES    22  20.    MISCELLANEOUS    23 


- i -

--------------------------------------------------------------------------------

SCHEDULE OF ANNEXES      ANNEX A:    FORM OF CERTIFICATE OF RIGHTS AND
PREFERENCES    A-1  ANNEX B:    NOTICE ADDRESS    B-1  ANNEX C:    COMPANY WIRE
INSTRUCTIONS    C-1  ANNEX D:    FORM OF PREFERRED STOCK CONVERSION NOTICE   
D-1  ANNEX E: FORM OF PREFERRED STOCK CONVERSION DELIVERY NOTICE    E-1  ANNEX
F: FORM OF PREFERRED STOCK REDEMPTION NOTICE    F-1  ANNEX G:    FORM OF
PREFERRED STOCK REDEMPTION DELIVERY NOTICE    G-1  ANNEX H:    FORM OF ELECTION
NOTICE    D-1    SCHEDULES      SCHEDULE 4(EE): SUBSIDIARIES      SCHEDULE
4(HH): ANTIDILUTION RIGHTS          INDEX         Page  Acquiring Person    16 
Agreement        1  Business Day    2  Certificate of Rights and Preferences   
1  Change of Control    16  Closing        1  Closing Date    1  Common Shares 
  1  Company        1  Environmental Laws    9  Exchange Act    2  FINRA       
4  Fletcher        1  Fletcher Indemnified Party    19  Hazardous Materials   
9  Indemnified Party    20  Indemnifying Party    20  Intellectual Property
Rights    9  Investment Securities    2  National Exchange    5  NYSE        2 
Person        5  Preferred Stock    1  Proceeding        19  Related Proceeding 
  22  SEC        5  SEC Filing        5  Securities Act    3      - ii -
322940.13-Palo Alto Server 1A - MSW     


--------------------------------------------------------------------------------

Solvent    7  Warrant    1 




- iii -






322940.13-Palo Alto Server 1A - MSW




--------------------------------------------------------------------------------



ANNEX A




[FORM OF CERTIFICATE OF RIGHTS AND PREFERENCES]



A-1






322940.13-Palo Alto Server 1A - MSW




--------------------------------------------------------------------------------



ANNEX B






NOTICE ADDRESS

Fletcher International, Ltd.
c/o Appleby Services (Bermuda) Ltd.
Canon's Court
22 Victoria Street
PO Box HM 1179
Hamilton HM EX
Bermuda




with copies to (which copies shall not constitute notice):



Fletcher International, Ltd.
c/o Fletcher Asset Management, Inc.
48 Wall Street
New York, NY 10005

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, CA 94301




B-1

--------------------------------------------------------------------------------



ANNEX C






WIRE INSTRUCTIONS






C-1






322940.13-Palo Alto Server 1A - MSW




--------------------------------------------------------------------------------



ANNEX D




[FORM OF PREFERRED STOCK CONVERSION NOTICE]



[date]






Raser Technologies, Inc.
5152 North Edgewood Drive
Suite 375
Provo, Utah 84604
Attention: Chief Financial Officer






Ladies and Gentlemen:




     Reference is made to the Amended and Restated Agreement (the "Agreement")
dated as of February 3, 2010 by and among Raser Technologies, Inc. (the
"Company"), Cap Stone Investments and Fletcher International, Ltd. ("Fletcher").
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.

     Fletcher hereby elects to convert
_________
shares of Series A-1 Preferred Stock into [
_______
] shares of Common Stock at the Conversion Price (as defined in the Certificate
of Rights and Preferences). In accordance with Section 6 of the Certificate of
Rights and

Preferences, such shares of Common Stock shall be delivered to Fletcher [in
uncertificated form by book-entry transfer][in certificated form at the address
specified below:



[Custodian]
[Address]
Attention: [
______________
]

Telephone: [
____________
]1]






1 Fletcher to provide custodian information.




D-1

--------------------------------------------------------------------------------

FLETCHER INTERNATIONAL, LTD., by its duly authorized investment advisor,
FLETCHER ASSET MANAGEMENT, INC.



By:
Name:
Title:






By:
Name:
Title:






AGREED AND ACKNOWLEDGED:
RASER TECHNOLOGIES, INC.






By:
Name:
Title:




D-2

--------------------------------------------------------------------------------



ANNEX E




[FORM OF PREFERRED STOCK CONVERSION DELIVERY NOTICE]



[date]






Fletcher International, Ltd.
c/o Appleby Services (Bermuda) Ltd.
Canon's Court
22 Victoria Street
PO Box HM 1179
Hamilton HM EX
Bermuda

Ladies and Gentlemen:




     Reference is made to the Amended and Restated Agreement (the "Agreement")
dated as of February 3, 2010 by and among Raser Technologies, Inc. (the
"Company"), Cap Stone Investments and Fletcher International, Ltd. ("Fletcher").
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.

     This notice confirms that
_________
shares of Series A-1 Preferred Stock have been converted by Fletcher into
________
shares of Common Stock at the Conversion Price (as defined in the Certificate of
Rights and Preferences). [If the shares are being delivered by book entry
transfer, insert the following – Such shares of Common Stock have been delivered
to [the Holder] in uncertificated form by book-entry transfer.][If the shares
are being delivered in physical form to the holder, insert the following –
Attached are copies of the front and back of the ____ original stock
certificates, each representing
______
shares of Common Stock, together with a copy of the overnight courier air bill
which will be used to ship such stock certificates. We will send the original
stock certificates by overnight courier to the following address:



[Custodian]
[Address]
Attention: [
______________
]

Telephone: [
____________
]2






2 Fletcher to provide custodian information.




F-1

--------------------------------------------------------------------------------



with a copy to:






Fletcher International, Ltd.
c/o Fletcher Asset Management, Inc.
48 Wall Street
New York, NY 10005




     [If Preferred Stock certificates tendered by Fletcher are not being fully
converted, insert the following – Also attached are copies of the front and back
of the original stock certificate representing
______
shares of Series A-1 Preferred Stock, representing the unconverted portion of
the tendered Series A-1 Preferred Stock certificates, together with a copy of
the overnight courier air bill which will be used to ship such stock
certificate. We will send the original stock certificate by overnight courier to
[
________
] at the address set forth in the previous paragraph.]



RASER TECHNOLOGIES, INC.






By:
Name:
Title:






With a copy to:






Fletcher International, Ltd.
c/o Fletcher Asset Management, Inc.
48 Wall Street
New York, NY 10005

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, CA 94301




F-2

--------------------------------------------------------------------------------



ANNEX F




[FORM OF PREFERRED STOCK REDEMPTION NOTICE]



[date]






Raser Technologies, Inc.
5152 North Edgewood Drive
Suite 375
Provo, Utah 84604
Attention: Chief Financial Officer

Ladies and Gentlemen:




     Reference is made to the Amended and Restated Agreement (the "Agreement")
dated as of February 3, 2010 by and among Raser Technologies, Inc. (the
"Company"), Cap Stone Investments and Fletcher International, Ltd. ("Fletcher").
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.

     Fletcher hereby elects to redeem
_________
shares of Series A-1 Preferred Stock into [
_______
] shares of Common Stock at a Redemption Price equal to [
________
]. In accordance with Section 6 of the Certificate of Rights and Preferences,
such shares of Common Stock shall be delivered to Fletcher [in uncertificated
form by book-entry transfer][in certificated form at the address specified
below:



[Custodian]
[Address]
Attention: [
______________
]

Telephone: [
____________
]3]






3 Fletcher to provide custodian information.




F-3

--------------------------------------------------------------------------------

FLETCHER INTERNATIONAL, LTD., by its duly authorized investment advisor,
FLETCHER ASSET MANAGEMENT, INC.



By:
Name:
Title:






By:
Name:
Title:






AGREED AND ACKNOWLEDGED:
RASER TECHNOLOGIES, INC.






By:
Name:
Title:




F-4

--------------------------------------------------------------------------------



ANNEX G




[FORM OF PREFERRED STOCK REDEMPTION DELIVERY NOTICE]



[date]






Fletcher International, Ltd.
c/o Appleby Services (Bermuda) Ltd.
Canon's Court
22 Victoria Street
PO Box HM 1179
Hamilton HM EX
Bermuda

Ladies and Gentlemen:




     Reference is made to the Amended and Restated Agreement (the "Agreement")
dated as of February 3, 2010 by and among Raser Technologies, Inc. (the
"Company"), Cap Stone Investments and Fletcher International, Ltd. ("Fletcher").
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.

     This notice confirms that
_________
shares of Series A-1 Preferred Stock have been redeemed by Fletcher into
________
shares of Common Stock at a Redemption Price equal to [
________
]. [If the shares are being delivered by book entry transfer, insert the
following –

Such shares of Common Stock have been delivered to [the Holder] in
uncertificated form by book-entry transfer.][If the shares are being delivered
in physical form to the holder, insert the following – Attached are copies of
the front and back of the ____ original stock certificates, each representing
______
shares of Common Stock, together with a copy of the overnight courier air bill
which will be used to ship such stock certificates. We will send the original
stock certificates by overnight courier to the following address:



[Custodian]
[Address]
Attention: [
______________
]

Telephone: [
____________
]4






with a copy to:






Fletcher International, Ltd.
c/o Fletcher Asset Management, Inc.
48 Wall Street
New York, NY 10005




4 Fletcher to provide custodian information.

--------------------------------------------------------------------------------

     [If Preferred Stock certificates tendered by Fletcher are not being fully
redeemed, insert the following – Also attached are copies of the front and back
of the original stock certificate representing
______
shares of Series A-1 Preferred Stock, representing the unredeemed portion of the
tendered Series A-1 Preferred Stock certificates, together with a copy of the
overnight courier air bill which will be used to ship such stock certificate. We
will send the original stock certificate by overnight courier to [
________
] at the address set forth in the previous paragraph.]



RASER TECHNOLOGIES, INC.






By:
Name:
Title:






With a copy to:






Fletcher International, Ltd.
c/o Fletcher Asset Management, Inc.
48 Wall Street
New York, NY 10005

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, CA 94301




G-2

--------------------------------------------------------------------------------



ANNEX H






[FORM OF ELECTION NOTICE]






[date]






[Holder]
[Holder's Address]

Ladies and Gentlemen:




     Reference is made to the Amended and Restated Agreement (the "Agreement")
dated as of February 3, 2010 by and among Raser Technologies, Inc. (the
"Company"), Cap Stone Investments and Fletcher International, Ltd. Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Agreement.

     This Election Notice confirms that effective on
___________
[the 45th Business Day following and excluding the date of delivery of this
notice], the Company elects to pay all [the Holder]'s dividends in [Registered
Common Stock/Cash] until 45 Business Days following and excluding the date the
Company delivers a subsequent Election Notice that changes this election.

--------------------------------------------------------------------------------



RASER TECHNOLOGIES, INC.

By:
Name:






AGREED AND ACKNOWLEDGED:
[HOLDER]






By:
Name:
Title:






By:
Name:
Title:




H-2

--------------------------------------------------------------------------------

SCHEDULE 4(ee)

Subsidiaries

Schedule 4(hh)

--------------------------------------------------------------------------------



SCHEDULE 4(hh)






Outstanding Anti-dilution Rights




Vested and unvested warrants granted to Merrill Lynch, Pierce, Fenner & Smith
Incorporated pursuant to a Commitment Letter between the Company and Merrill
Lynch. Subject to vesting, these warrants give Merrill Lynch the right to
purchase up to an aggregate of 3,700,000 shares of the Company's common stock at
current exercise prices ranging from $14.21 to $18.30 per share, subject to
further adjustment pursuant to the anti-dilution provisions of such warrants.

H-2

--------------------------------------------------------------------------------